DETAILED ACTION
Response to Arguments
Claims 1-20 are pending in the current action.
In response to “RESPONSE TO CLAIM OBJECTIONS” 
Claim 11 is correctly marked and thus the claim objection is overcome, it is therefore withdrawn. 
In response to “RESPONSE TO REJECTIONS UNDER 35 U.S.C. § 103”
Applicant's arguments filed November 16, 2022, have been fully considered but they are not persuasive. 
In response to applicant's argument that Rector is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Rector, Davidson, and the instant application are all directed to the positioning of a limb on a surface, thus all solve the same problem of how to position the limb to best fit the needs of the positioner and the activities related there to. The fact that the instant application goes on to solve other problems does not negate the other pertinent problems. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Rector allows for a raised positioning of the limb of a person laying on the table so that embalming fluid may drain beneath the blocks (Rector col 3 ln 20-25). A person of ordinary skill in the art would look to the draining ability of Rector and know that there would be an advantage to the device of Davidson in allowing surgical fluid to drain. While the use with surgical fluid is not directly stated in Rector, Examiner has cited the area of Rector which discloses the draining advantages so that the advantages found by a person of ordinary skill are well supported. There is proper motivation for combination. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the rails Rector are not screwed to the supporting surface) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim only requires “a pair of rails removably coupled to the base”, and “coupled” is interpreted to be any connection there between, including but not limited to screws or simply resting on the surface. 
Applicant argues that Rector does not teach “one cleanout channel therebetween that is configured to receive a cleaning fluid for removing contaminants that collect on the at least one rail and the base”, however, the claimed phrase “channel therebetween that is configured to receive a cleaning fluid” is being treated as a functional limitation; that is, that the structure of the channel of Rector are capable of being used for a cleaning fluid to pass through.  As set forth in MPEP 2173.05(g). As the channels of Rector allow fluid and this are capable of allowing cleaning fluid, the structure meets the functional limitation

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 5799349) in view of Davidson (US 4846173) and in view of Rector (US 3234623).
With respect to claim 1, Peterson discloses A rail assembly for a knee positioning system (Fig 1, assembly 40 positioned for knee surgery- col 4 ln 30-35), comprising: a base (Fig 1, base 41); and a pair of rails coupled to the base (Fig 1, Fig 8A, pair of rails 47 and 45), each of the rails defining a plurality of positioning slots formed therein (Fig 3, T-shaped slots 51), each of the positioning slots being at least partially aligned with a corresponding positioning slot of the other rail (Fig 8A-8C, col 4 ln 00-10, slots 51 aligned with each other).  
Peterson is silent on a pair of rails removably coupled to the base; at least one of the rails and the base forming at least one cleanout channel therebetween that is configured to receive a cleaning fluid for removing contaminants that collect on the at least one rail and the base, wherein the at least one cleanout channel comprises an opening formed in a bottom of the at least one rail.
Davidson teaches an analogous user support having a rail 18/17 wherein the rail is removably coupled to the base 11 by screws 15 (col 3 ln 00-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further be removable as taught by Davidson in order to allow for rapid changed to the device according to the user’s and surgeons’ needs (Davidson col 3 ln 00-10).
Peterson/Davidson discloses the device as discussed above.
Peterson/Davidson is silent on at least one of the rails and the base forming at least one cleanout channel therebetween that is configured to receive a cleaning fluid for removing contaminants that collect on the at least one rail and the base, wherein the at least one cleanout channel comprises an opening formed in a bottom of the at least one rail.
Rector teaches an analogous user support and restraint having a rail type system 1 on a base 7, at least one of the rails and the base forming at least one cleanout channel 22 therebetween that is configured to receive a cleaning fluid for removing contaminants that collect on the at least one rail and the base (col 3 ln 20-25, channel 22 allows for drainage beneath the rails), wherein the at least one cleanout channel comprises an opening formed in a bottom of the at least one rail (Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson/Davidson to have the channel as taught by Rector in order to allow for the passage and drainage of any surgical fluid (Rector col 3 ln 20-25).
With respect to claim 2, Peterson/Davidson/Rector discloses The rail assembly of claim 1, wherein the at least one rail includes a pair of longitudinal end portions in contact with the base, the at least one cleanout channel extending between the longitudinal end portions (Rector Fig 3, ends 21 contact the base 7 and the channel 22 extends between the ends 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson/Davidson to have the channel as taught by Rector in order to allow for the passage and drainage of any surgical fluid (Rector col 3 ln 20-25).
With respect to claim 3, Peterson/Davidson/Rector discloses The rail assembly of claim 2, wherein the at least one rail does not contact the base other than at the longitudinal end portions (Rector Fig 3, ends 21 contact the base 7 and the channel 22 extends between the ends 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson/Davidson to have the channel as taught by Rector in order to allow for the passage and drainage of any surgical fluid (Rector col 3 ln 20-25).
With respect to claim 4, Peterson/Davidson/Rector discloses The rail assembly of claim 2, further comprising at least one pair of fasteners, each of the fasteners removably affixing a respective one of the longitudinal end portions to the base (Davidson Fig 1, fasteners 15 removably affixed, as they are screws, to ends of the opposing ends of the rail, opposing ends relative to rail center 17, to affix the system to the base 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further be removable as taught by Davidson in order to allow for rapid changed to the device according to the user’s and surgeons’ needs (Davidson col 3 ln 00-10).
With respect to claim 5, Peterson/Davidson/Rector discloses The rail assembly of claim 4, wherein each of the fasteners is configured to compress a surface of its respective longitudinal end portion against the base such that the longitudinal end portions are in liquid-tight engagement with the base (Davidson, col 3 ln 00-10, screws would allow for a tight and waterproof connection).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further be removable as taught by Davidson in order to allow for rapid changed to the device according to the user’s and surgeons’ needs (Davidson col 3 ln 00-10).
With respect to claim 6, Peterson/Davidson/Rector discloses The rail assembly of claim 2, wherein the at least one rail defines a total rail length (Peterson Fig 1, each rail 45/47 has a total length interpreted as the total longitudinal length of the rail)(Rector Fig 3, ends 21) and each of the longitudinal end portions defines a respective portion length that is no more than 5% of the total rail length (Rector Fig 3, ends 21 reside beneath the rail system, thus the end portions do not take up any portion of the total rail length).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson/Davidson to have the channel as taught by Rector in order to allow for the passage and drainage of any surgical fluid (Rector col 3 ln 20-25).
With respect to claim 7, Peterson/Davidson/Rector discloses The rail assembly of claim 1, wherein the at least one cleanout channel comprises a pair of ends (Rector Fig 3, ends 21) and defines a constant height between the pair of ends (Rector, there is at least a height that is constant for at least some distance, even if minute, that exists between the ends 21; for example the height of the end pads 21 remains constant from end to end, and there is a peak of a scallop 22 that would be consistent for a small distance that would extend at least some length between the ends).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson/Davidson to have the channel as taught by Rector in order to allow for the passage and drainage of any surgical fluid (Rector col 3 ln 20-25).
With respect to claim 8, Peterson/Davidson/Rector discloses The rail assembly of claim 1, wherein the rails extend in parallel with each other (Peterson col 3 ln 5-15, parallel rails 45/47).  
With respect to claim 9, Peterson/Davidson/Rector discloses The rail assembly of claim 8, wherein each of the positioning slots defines an entrance and a slide portion that is longer than the entrance (Peterson col 3 ln 10-15 slots and slide portions make a T-shape, elongated portion interpreted as the slide portion and the smaller portion interpreted as the entrance).  
With respect to claim 10, Peterson/Davidson/Rector discloses The rail assembly of claim 1, wherein the at least one rail includes a pair of longitudinal end portions each in contact with the base and a middle pad between the longitudinal end portions that is in contact with the base (Rector Fig 3, end portions 21, there are four pads 21, any of which can be interpreted as the ends and the other two being a middle pad depending on the placement and angle of the device in use), the at least one cleanout channel comprising a first cleanout channel extending between one of the longitudinal end portions and the middle pad and a second cleanout channel extending between the other of the longitudinal end portions and the middle pad (Rector Fig 3, Fig 4, clean out channel between each of the pads 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson/Davidson to have the channel as taught by Rector in order to allow for the passage and drainage of any surgical fluid (Rector col 3 ln 20-25).
With respect to claim 11, Peterson discloses A knee positioning system (Fig 1, assembly 40 positions a knee for surgery- col 4 ln 30-35), comprising: a rail assembly comprising: a base (Fig 1, base 41); and a pair of rails coupled to the base (Fig 1, Fig 8A, pair of rails 47 and 45), each of the rails defining a plurality of positioning slots formed therein (Fig 3, T-shaped slots 51), each of the positioning slots being at least partially aligned WSI0003.US13with a corresponding positioning slot of the other rail (Fig 8A-8C, col 4 ln 00-10, slots 51 aligned with each other); and a boot (Fig 1, boot 70) comprising a leg portion (Fig 1, leg portion 71), a foot portion coupled to the leg portion (Fig 1, foot portion 73 coupled to the leg portion 71), and a positioning pin slidably received in a pair of corresponding positioning slots of the rails (Fig 1, Fig 6, position pin 77/79).  
Peterson is silent on a pair of rails removably coupled to the base; at least one of the rails and the base forming at least one cleanout channel therebetween that is configured to receive a cleaning fluid for removing contaminants that collect on the at least one rail and the base, wherein the at least one cleanout channel comprises an opening formed in a bottom of the at least one rail.
Davidson teaches an analogous user support having a rail 18/17 wherein the rail is removably coupled to the base 11 by screws 15 (col 3 ln 00-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further be removable as taught by Davidson in order to allow for rapid changed to the device according to the user’s and surgeons’ needs (Davidson col 3 ln 00-10).
Peterson/Davidson discloses the device as discussed above.
Peterson/Davidson is silent on at least one of the rails and the base forming at least one cleanout channel therebetween that is configured to receive a cleaning fluid for removing contaminants that collect on the at least one rail and the base, wherein the at least one cleanout channel comprises an opening formed in a bottom of the at least one rail.
Rector teaches an analogous user support and restraint having a rail type system 1 on a base 7, at least one of the rails and the base forming at least one cleanout channel 22 therebetween that is configured to receive a cleaning fluid for removing contaminants that collect on the at least one rail and the base (col 3 ln 20-25, channel 22 allows for drainage beneath the rails), wherein the at least one cleanout channel comprises an opening formed in a bottom of the at least one rail (Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson/Davidson to have the channel as taught by Rector in order to allow for the passage and drainage of any surgical fluid (Rector col 3 ln 20-25).
With respect to claim 12, Peterson/Davidson/Rector discloses The knee positioning system of claim 11, wherein the at least one rail includes a pair of longitudinal end portions in contact with the base, the at least one cleanout channel extending between the longitudinal end portions (Rector Fig 3, ends 21 contact the base 7 and the channel 22 extends between the ends 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson/Davidson to have the channel as taught by Rector in order to allow for the passage and drainage of any surgical fluid (Rector col 3 ln 20-25).
With respect to claim 13, Peterson/Davidson/Rector discloses The knee positioning system of claim 12, wherein the at least one rail does not contact the base other than at the longitudinal end portions (Rector Fig 3, ends 21 contact the base 7 and the channel 22 extends between the ends 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson/Davidson to have the channel as taught by Rector in order to allow for the passage and drainage of any surgical fluid (Rector col 3 ln 20-25).
With respect to claim 14, Peterson/Davidson/Rector discloses The knee positioning system of claim 12, further comprising at least one pair of fasteners, each of the fasteners removably affixing a respective one of the longitudinal end portions to the base (Davidson Fig 1, fasteners 15 removably affixed, as they are screws, to ends of the opposing ends of the rail, opposing ends relative to rail center 17, to affix the system to the base 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further be removable as taught by Davidson in order to allow for rapid changed to the device according to the user’s and surgeons’ needs (Davidson col 3 ln 00-10).
With respect to claim 15, Peterson/Davidson/Rector discloses The knee positioning system of claim 14, wherein each of the fasteners is configured to compress a surface of its respective longitudinal end portion against the base such that the longitudinal end portions are in liquid-tight engagement with the base (Davidson, col 3 ln 00-10, screws would allow for a tight and waterproof connection).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson to further be removable as taught by Davidson in order to allow for rapid changed to the device according to the user’s and surgeons’ needs (Davidson col 3 ln 00-10).
With respect to claim 16, Peterson/Davidson/Rector discloses The knee positioning system of claim 12, wherein the at least one rail defines a total rail length (Peterson Fig 1, each rail 45/47 has a total length interpreted as the total longitudinal length of the rail)(Rector Fig 3, ends 21) and each of the longitudinal end portions defines a respective portion length that is no more than 5% of the total rail (Rector Fig 3, ends 21 reside beneath the rail system, thus the end portions do not take up any portion of the total rail length).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson/Davidson to have the channel as taught by Rector in order to allow for the passage and drainage of any surgical fluid (Rector col 3 ln 20-25).
With respect to claim 17, Peterson/Davidson/Rector discloses The knee positioning system of claim 11, wherein the at least one cleanout channel comprises a pair of ends (Rector Fig 3, ends 21)  and defines a constant height between the pair of ends (Rector, there is at least a height that is constant for at least some distance, even if minute, that exists between the ends 21; for example the height of the end pads 21 remains constant from end to end, and there is a peak of a scallop 22 that would be consistent for a small distance that would extend at least some length between the ends).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson/Davidson to have the channel as taught by Rector in order to allow for the passage and drainage of any surgical fluid (Rector col 3 ln 20-25).
With respect to claim 18, Peterson/Davidson/Rector discloses The knee positioning system of claim 11, wherein the rails extend in parallel with each other (Peterson col 3 ln 5-15, parallel rails 45/47).  
With respect to claim 19, Peterson/Davidson/Rector discloses The knee positioning system of claim 18, wherein each of the positioning slots defines an entrance and a slide portion that is longer than the entrance (Peterson col 3 ln 10-15 slots and slide portions make a T-shape, elongated portion interpreted as the slide portion and the smaller portion interpreted as the entrance).  
With respect to claim 20, Peterson/Davidson/Rector discloses The knee positioning system of claim 11, wherein the at least one rail includes a pair of longitudinal end portions each in contact with the base and a middle pad between the longitudinal end portions that is in contact with the base (Rector Fig 3, end portions 21, there are four pads 21, any of which can be interpreted as the ends and the other two being a middle pad depending on the placement and angle of the device in use), the at least one cleanout channel comprising a first cleanout channel extending between one of the longitudinal end portions and the middle pad and a second cleanout channel extending between the other of the longitudinal end portions and the middle pad (Rector Fig 3, Fig 4, clean out channel between each of the pads 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails of Peterson/Davidson to have the channel as taught by Rector in order to allow for the passage and drainage of any surgical fluid (Rector col 3 ln 20-25).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786